PER CURIAM.
David M. Strong appeals the district court’s orders granting summary judgment to the Defendant in Strong’s action claiming discrimination on the basis of race and violation of the Rehabilitation Act of 1973 and denying Strong’s motion for reconsideration. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Strong v. Thompson, Sec’y, Health & Human Servs., No. CA-00-3507-S (D. Md. Aug. 29, 2001; filed Sept. 14, 2001 & entered Oct. 18, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.